DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 was filed after the filing date of this application on 09/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 28 requires “the linear waveguide forms a non-perpendicular angle relative to the front facet and a substantially perpendicular angle relative to the back facet” which must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figs. 2 and 3 show “linear” waveguides 115 and 165. However, these waveguide would not be considered “linear” by a person of ordinary skill in the art, because they contain bends. Additionally, Figs. 2 and 3 show two parallel facets. It is not possible to have a linear waveguide intersect two parallel faces at different angles. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “?m” and “cm-1”. The claim should read “αm” and “cm-1”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 36 recites “a gain medium” an “an N-doped active layer”. “Gain medium” and “active layer” are synonyms in the art. Accordingly, it is unclear if applicant is trying to claim a device with multiple active/gain layers or if “an N-doped active layer” is part of the “a gain medium”. For the purpose of this Office Action, the Office will interpret claim 21 and 40 to require “a gain medium comprising a multilayer structure with a P-layer, an N-layer, and an N-doped active layer having undoped well layers alternating with N-doped barrier layers formed between the P-layer and the N-layer.”
Claims 22-39 and 37-40 are indefinite at least based on their dependence on claims 21 or 36.
Claim 27 is also independently indefinite. Claim 27 recites “a mirror loss greater than 45-100 cm-1”. The claim is indefinite, because it is unclear if applicant is attempting to claim “a mirror loss greater than 45 cm-1”, “a mirror loss greater than 100 cm-1”, or “a mirror loss between 45-100 cm-1”. For the purpose of this Office Action, the Office will interpret the claim as requiring “a mirror loss between 45-100 cm-1”. Additionally, claim 27 requires “the gain medium has a mirror loss between than 45-100 cm-1 for a length of 1 mm, the front facet is provided with an anti-reflective coating, the first reflectance is less than or equal to 0.005%, the back facet is provided with a reflective coating, and the second reflectance is greater than 90%”. For a cavity length of 1 mm, a first reflectivity of 0.005% and a second reflectivity of 100%, the lowest possible mirror loss is 49.5 cm-1. Additionally, for a cavity length of 1 mm, a first reflectivity of 0.00000001%, and a second reflectivity of 90%, the mirror loss is 115 cm-1. Accordingly, applicant is claiming a plurality of ranges with different limits in the same claim. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of this Office Action, the Office will interpret the claim as requiring only the narrowest range of the mirror loss values (i.e. 49.5-100 cm-1).
Claim 28 is also indefinite at least on its dependence from claim 27.
Claim 28 is independently indefinite. Claim 28 recites “the linear waveguide forms a non-perpendicular angle relative to the front facet and a substantially perpendicular angle relative to the back facet”. Waveguides are three dimensional objections. Accordingly, it is possible for the same waveguide to be “linear” and “non-linear” depending where you draw the line to determine linearity (e.g. a tapered waveguide might be linear if measured at its center point but non-linear if measured from either side). Since a person of ordinary skill in the could not determine what devices are within the scope of the claim, the claim is indefinite. For the purpose of this Office Action, the Office will interpret claim  
Claim 29 is also independently indefinite. Claim 29 recites “a mirror loss greater than 90-200 cm-1”. The claim is indefinite, because it is unclear if applicant is attempting to claim “a mirror loss greater than 90 cm-1”, “a mirror loss greater than 200 cm-1”, or “a mirror loss between 90-200 cm-1”. For the purpose of this Office Action, the Office will interpret the claim as requiring “a mirror loss between 90-200 cm-1”. Claim 29 is indefinite for similar reasons to claim 27. Claim 29 recites a plurality of values. Those values result in overlapping ranges of different scope. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of this Office Action, the Office will interpret the claim as requiring only the narrowest range of the mirror loss values (i.e. 99-200 cm-1).
Claims 30-31 are also indefinite at least on its dependence from claim 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 6396861 B1), hereafter Shimizu.
Regarding claim 21, Shimizu discloses a semiconductor optical amplifier for high-power operation of a tunable laser1 (Title), the semiconductor optical amplifier (Fig. 8) comprising: a gain medium comprising a multilayer structure (Fig. 8 elements 10, 11a, 21a, 22, 21b, 11b, and 14) with a P-layer (Fig. 8 element 11b) and an N-layer (Fig. 8 element 11a); a front facet having a first reflectance (Fig. 8 element 16a); a back facet having a second reflectance (Fig. 8 element 16b), the first reflectance and the second reflectance configured such that the gain medium at least one of generates, reflects, and amplifies laser light (Abstract); and an N-doped active layer (Fig. 8 element 13; col. 7 ll. 53-63) having undoped well layers (Fig. 8A element 22a; col. 7 ll. 53-54) alternating with N-doped barrier layers (Fig. 8A elements 22b and 22c) formed between the P-layer and the N-layer (Fig. 8 shows element 22 between elements 11a and 11b).
Regarding claim 24, Shimizu further discloses the N-doped barrier layers have a width between 5 and 15 nm (col. 7 ll. 56-57) and a bandgap between 0.9 and 1.1 eV (col. 7 ll. 56).
Regarding claim 25, Shimizu further discloses each of the N-doped barrier layers comprises a modulation doping area with an N-type dopant concentration range of 1.0x1018 cm-3 to 3.0x1018 cm-3 in a width range of 7 nm to 10 nm based on a barrier layer width of 10 nm (col. 7 ll. 58-60).
Regarding claim 26, Shimizu further discloses the undoped well layers have a width between 4 and 8 nm and a bandgap of 0.8 eV (col. 7 ll. 53-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Dutta et al. (EP 0405801 A2), hereafter Dutta.
Regarding claim 22, Shimizu further disclose the gain medium has a length L from the front facet to the back facet (Fig. 4); and the gain medium has a mirror loss αm in accordance with αm =(1/2L)ln{1/(Rf*Rb)}, where Rf is the first reflectance and Rb is the second reflectance (Abstract). Shimizu does not explicitly disclose the mirror loss αm between 40 and 200 cm-1. However, Dutta discloses controlling the mirror loss by controlling the length and the reflectivity of the mirrors in order to control the gain of the device (Translation paragraph bridging pgs. 2-3). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shimizu with the mirror loss αm between 40 and 200 cm-1, since Dutta discloses controlling the mirror loss by controlling the length and the reflectivity of the mirrors in order to control the gain of the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, Shimizu does not explicitly disclose the N-doped active layer is configured to provide saturation power of at least 15 dBm with an operation temperature up to 50 "C for the gain medium. However, Dutta discloses controlling the length, reflectivity, and injection current in order to control the saturation power based on the intended use of the device (Translation paragraph bridging pgs. 2-3). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shimizu with the N-doped active layer is configured to provide saturation power of at least 15 dBm with an operation temperature up to 50 "C for the gain medium, since Dutta discloses controlling the length, reflectivity, and injection current in order to control the saturation power based on the intended use of the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Zhou et al. (CN 111244758 A1), hereafter Zhou.
Regarding claim 27, Shimizu further discloses a length of 1 mm (col. 8 ll. 49), the back facet is provided with a reflective coating, and the second reflectance is greater than 90% (col. 8 ll. 50-52). Shimizu does not explicitly disclose the gain medium has a mirror loss between than 45-100 cm-1 and the front facet is provided with an anti-reflective coating, the first reflectance is less than or equal to 0.005%. However, Zhou discloses a reflective semiconductor optical amplifier with the front facet is provided with an anti-reflective coating, the first reflectance is less than or equal to 0.005% (claim 2) and the back facet is provided with a reflective coating, and the second reflectance is greater than 90% (claim 2). The advantage is to form a reflective semiconductor optical amplifier for use as a gain medium in a high power narrow line width laser (Translation pg. 2 ll. 11-12). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shimizu with a reflective semiconductor optical amplifier with the front facet is provided with an anti-reflective coating, the first reflectance is less than or equal to 0.005% as disclosed by Zhou in order to form a reflective semiconductor optical amplifier for use as a gain medium in a high power narrow line width laser. Additionally, the combination of Shimizu in view of Zhou naturally and necessarily results in the gain medium has a mirror loss between than 45-100 cm-1. For the cavity length disclosed by Shimizu, the lowest possible mirror loss of the reflectivities disclosed by Zhou is a mirror loss of 49 cm-1.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Zhou, as applied to claim 27, in further view of Chakrabarti et al. (US 6214178 B1), hereafter Chakrabarti.
Regarding claim 28, Shimizu further discloses the N-doped active layer is configured as a linear waveguide through an optical cavity of the gain medium (Fig. 6 element 13). Shimizu in view of Zhou do not explicitly disclose the linear waveguide forms a non-perpendicular angle relative to the front facet and a substantially perpendicular angle relative to the back facet. However, Chakrabarti discloses the linear waveguide forms a non-perpendicular angle relative to the front facet and a substantially perpendicular angle relative to the back facet (Fig. 4). The advantage is to help create the antireflection surface (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shimizu in view of Zhou with the linear waveguide forms a non-perpendicular angle relative to the front facet and a substantially perpendicular angle relative to the back facet as disclosed by Chakrabarti in order to help create the antireflection surface.

Claim 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Kitamura (EP 0895326 A1), hereafter Kitamura.
Regarding claim 29, Shimizu further discloses the gain medium has a length of 1mm (col. 8 ll. 49). Shimizu does not explicitly disclose the gain medium has a mirror loss greater than 90-200 cm-1, the front facet is provided with an anti-reflective coating, the first reflectance is less than or equal to 0.005%, the back facet is provided with an anti-reflective coating, and the second reflectance is less than or equal to 0.005% to form a symmetric semiconductor optical amplifier. However, Kitamura discloses the front facet is provided with an anti-reflective coating, the first reflectance is less than or equal to 0.005%, the back facet is provided with an anti-reflective coating, and the second reflectance is less than or equal to 0.005% to form a symmetric semiconductor optical amplifier ([0024]). The advantage is to create an amplifier with reduced gain ripple ([0021] and [0024]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shimizu with the front facet is provided with an anti-reflective coating, the first reflectance is less than or equal to 0.005%, the back facet is provided with an anti-reflective coating, and the second reflectance is less than or equal to 0.005% to form a symmetric semiconductor optical amplifier as disclosed by Kitamura in order to form a semiconductor optical amplifier with reduced gain ripple. Additionally, the combination of Shimizu in view of Kitamura naturally and necessarily results in the gain medium has a mirror loss between than 90-200 cm-1. For the cavity length disclosed by Shimizu, the lowest possible mirror loss of the reflectivities disclosed by Zhou is a mirror loss of 99 cm-1.
Regarding claim 30, Kitamura further discloses the gain medium is configured as an optical cavity for amplifying the laser light in the active layer, and wherein the laser light is input through the back facet once and emitted through the front facet (Fig. 1a).
Regarding claim 31, Kitamura further discloses the active layer is configured as a linear waveguide through an optical cavity of the gain medium, and wherein the linear waveguide forms a non-perpendicular angle relative to the front facet and a non-perpendicular angle relative to the back facet (Fig. 1a elements 17).

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Iwase et al. (US 5173912), hereafter Iwase.
Regarding claim 32, Shimizu further discloses an upper confinement layer attached to an upper portion of the N-doped active layer (Fig. 8A element 21b) and a P-type clad layer attached to a side of the upper confinement layer more distal to the N-doped active layer than the upper confinement layer (Fig. 8a element 11b). Shimizu does not explicitly disclose the upper confinement layer is a P-type confinement layer. However, Iwase discloses the upper confinement layer is a P-type confinement layer (col. 4 ll. 2-3). The advantage is to prevent the threshold current density from increasing (col. 3 ll. 21-22). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Shimizu with the upper confinement layer is a P-type confinement layer as disclosed by Iwase in order to prevent the threshold current density from increasing.
Regarding claim 33, Shimizu further discloses the upper confinement layer comprises (i) a first confinement sublayer (Fig. 8a element 21b2) having a thickness with a band gap between 0.9 and 1.1 eV (col. 7 ll. 47-52) attached to a barrier layer with a bandgap between 0.9 and 1.1 eV next to the upper portion of the active layer (Fig. 8A element 22b with the modulation dopant portion next to 21b2) and (ii) a second confinement sublayer having a thickness between 15 and 25 nm and a bandgap between 1.1 and 1.2 eV attached to a side of the first confinement sublayer more distal to the N-doped active layer than the first confinement sublayer (col. 7 ll. 50-52). Shimizu does not explicitly disclose the upper confinement layer is a P-type confinement layer or the thickness of the first sublayer is between 5 and 15 nm. However, Iwase discloses the upper confinement layer is a P-type confinement layer (col. 4 ll. 2-3) and the thickness of the thin film layers may be optimized so as to control the gradient (col. 4 ll. 29-35). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Shimizu with the upper confinement layer is a P-type confinement layer as disclosed by Iwase in order to prevent the threshold current density from increasing and to have modified the thickness of the first sublayer to be between 5 and 15 nm, since Iwase discloses controlling the thickness of the sublayers so as to control the gradient and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 34, Shimizu further discloses a lower confinement layer attached to a lower portion of the N-doped active layer (Fig. 8A element 21a) and a N-type clad layer attached to a side of the lower confinement layer more distal to the N-doped active layer than the lower confinement layer (Fig. 8a element 11a). Shimizu does not explicitly disclose the upper confinement layer is a P-type confinement layer. However, Iwase discloses the lower confinement layer is a N-type confinement layer (col. 4 ll. 19-28). The advantage is to prevent the threshold current density from increasing (col. 3 ll. 21-22). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Shimizu with the lower confinement layer is a N-type confinement layer as disclosed by Iwase in order to prevent the threshold current density from increasing.
Regarding claim 35, Shimizu further discloses the lower confinement layer comprises (i) a first confinement sublayer (Fig. 8a element 21a2) having a thickness with a band gap between 0.9 and 1.1 eV (col. 7 ll. 40-44) attached to a barrier layer with a bandgap between 0.9 and 1.1 eV next to the upper portion of the active layer (Fig. 8A element 22b with the modulation dopant portion next to 21a2) and (ii) a second confinement sublayer having a thickness between 15 and 80 nm and a bandgap between 1.1 and 1.2 eV attached to a side of the first confinement sublayer more distal to the N-doped active layer than the first confinement sublayer (col. 7 ll. 40-44). Shimizu does not explicitly disclose the lower confinement layer is an N-type confinement layer or the thickness of the first sublayer is between 5 and 15 nm. However, Iwase discloses the lower confinement layer is a N-type confinement layer (col. 4 ll. 2-3) and the thickness of the thin film layers may be optimized so as to control the gradient (col. 4 ll. 29-35). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Shimizu with the lower confinement layer is a N-type confinement layer as disclosed by Iwase in order to prevent the threshold current density from increasing and to have modified the thickness of the first sublayer to be between 5 and 15 nm, since Iwase discloses controlling the thickness of the sublayers so as to control the gradient and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (JP 201798362 A), hereafter Akiyama, in view of Shimizu.
Regarding claim 36, Akiyama discloses a tunable laser (Fig. 7), comprising: a reflective semiconductor optical amplifier (RSOA) configured to reflect and emit laser light (Fig. 7 element 4 and 7); and a semiconductor optical amplifier (SOA) configured to receive and amplify the laser light emitted from the RSOA (Fig. 7 element 5). Akiyama does not explicitly disclose at least one of the RSOA and the SOA comprising a gain medium comprising a multilayer structure with a P-layer and an N-layer, a front facet having a first reflectance, a back facet having a second reflectance, the first reflectance and the second reflectance configured such that the gain medium is configured for transmission of laser light, and an N-doped active layer formed between the P-layer and the N-layer. However, Shimizu discloses a gain medium comprising a multilayer structure (Fig. 8 elements 10, 11a, 21a, 22, 21b, 11b, and 14) with a P-layer (Fig. 8 element 11b) and an N-layer (Fig. 8 element 11a); a front facet having a first reflectance (Fig. 8 element 16a); a back facet having a second reflectance (Fig. 8 element 16b), the first reflectance and the second reflectance configured such that the gain medium is configured for transmission of laser light (Fig. 8 elements 16a and 16b), and an N-doped active layer formed between the P-layer and the N-layer (Fig. 8 element 13; col. 7 ll. 53-63). The advantage is to create a higher output device with lower electrical resistance (col. 4 ll. 52-64). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Akiyama with at least one of the RSOA and the SOA comprising a gain medium comprising a multilayer structure with a P-layer and an N-layer, a front facet having a first reflectance, a back facet having a second reflectance, the first reflectance and the second reflectance configured such that the gain medium is configured for transmission of laser light, and an N-doped active layer formed between the P-layer and the N-layer as disclosed by Shimizu in order to create a higher output device with lower electrical resistance.
Regarding claim 37, Shimizu, for the same reasons, discloses N-doped active layer having undoped well layers alternating with N-doped barrier layers (Fig. 8A element 22a and 22b; col. 7 ll. 53-54).
Regarding claim 38, Akiyama further discloses a wavelength tuner configured to receive, via a first waveguide, the laser light emitted from the RSOA and tune a wavelength of the laser light (Fig. 7 element 10).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Shimizu, as applied to claim 38 above, in further view of Sugiyama (US 2017/02353008 A1), hereafter Sugiyama. 
Regarding claim 39, Akiyama in view of Shimizu do not explicitly disclose a wavelength locker configured to lock the wavelength of the laser light as tuned by the wavelength tuner and provide, via a second waveguide, the laser light to the SOA. However, Sugiyama discloses a wavelength locker configured to lock the wavelength of the laser light as tuned by the wavelength tuner and provide, via a second waveguide, the laser light to the SOA (Fig. 3 element 60). The advantage, as is known in the art, is to lock the wavelength of the tunable laser to a particular wavelength depending on use. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Akiyama in view of Shimizu with a wavelength locker configured to lock the wavelength of the laser light as tuned by the wavelength tuner and provide, via a second waveguide, the laser light to the SOA as disclosed by Sugiyama in order to lock the wavelength of the tunable laser to a particular wavelength depending on use.
Regarding claim 40, Akiyama further discloses a silicon photonics substrate, the RSOA, the SOA, and the wavelength tuner being formed on the silicon photonics substrate (Fig. 7 element 2). Additionally, the combination of Akiyama in view of Shimizu in further view of Sugiyama would necessarily require the wavelength locker also integrated on the silicon substrate, since 
and the wavelength locker of Sugiyama is also on a silicon photonics substrate ([0039]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        06/18/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “for high-power operation of a tunable laser” is non-limiting intended use. Intended use limitations only limit the claim for the structure they imply. Semiconductor material is inherently tunable as the current injected changes the temperature of the device thereby changing the wavelength.